Hall, J.,
dissenting:
I respectfully dissent from the controlling opinion in this case and I do so for the reason, as stated in the controlling opinion, that the bill of complaint in this case contains several imperfections.
The bill does not allege whether B. B. Netterville or whether his wife Alma H. Netterville was the owner of the land. They both joined in the original timber deed *358but when the appellant desired an extension of the time limit specified in the deed, the matter was never mentioned to Mrs. Netterville. The bill alleges only that a representative of Wax Lumber Company mentioned the matter of an extension to B. B. Netterville, and that he “indicated” that he would be willing to give an extension for a specified consideration. Accordingly on December 8, 1956, Wax Lumber Company issued its check payable only to B. B. Netterville and wrote on the check “Extension timber contract Home Place to 4-25-58. ’ ’ The check was delivered to B. B. Netterville and nowhere was it alleged or even hinted that Mrs. Netterville was a party to the transaction.
In the case of Drane v. Wax Lumber Co., 203 Miss. 888, 35 So. 2d 63, Wax Lumber Company did exactly the same thing that it did in this case with this difference: It made the check for the extension of time payable to all of the grantors in the original timber deed, and another distinct difference between the two cases is that all of the payees in the check endorsed it and cashed it. This check had written on it, “Extension time remove timber to 12-11-44, Deerfield Plantation containing 1584 acres, more or less, Lots 1, 2, 3 and 4 Section 57 containing 177 acres, more or less, Township 5 North, Range 1 West”. This Court held in effect that the endorsing and cashing of the check, payable to all of the grantors in the original deed, with the notation quoted being on the check, was in effect an agreement to extend the time. We have no such situation in the case here presented. There is simply nothing to charge Mrs. Netterville with any sort of notice that Wax Lumber Company even wanted an extension of time.
Wax Lumber Company is an old established concern and has had many transactions involving the purchase of timber as will appear from a review of the cases in which it has been involved as appearing in the Mississippi Reports. Its officials knew that in order to con*359stitute a valid conveyance or extension of the time in which to remove the timber, there must be something in writing, as required by the statute, but for some reason it chose to let the matter rest purely upon a check which it had issued to B. B. Netterville and it never one time even checked its bank statement to find out that he had not cashed the check which had been delivered to him. I do not think that Griffith’s Mississippi Chancery Practice as quoted in the controlling opinion is here applicable. It refers to settling by demurrer close and difficult questions of law without a development of the facts. I do not think that the question of law here involved is either close or difficult. Much more in point is Griffith’s Mississippi Chancery Practice, 2d Ed., Section 56, which is as follows:
“It is manifest therefore that the established rule should be, as it is, that in order to institute a suit in our court of chancery, the party who seeks the aid of the court and who would have relief therein — and whom we call the complainant — must as his first step exhibit therein a formal written statement — called the bill of complaint —-setting forth in an accurate and definite manner a complete narrative statement of all those material facts which are necessary to constitute his cause of action. That he shall state all those facts which are essential to his cause is an obvious requirement; for if he may omit part of them, what part may he omit, and if he may omit one part, why may he not omit two or three parts, and if two or three why may he not with equal reason omit them all? And that in stating them he shall do so in a clear and definite manner, so that neither the court nor the defendant shall have to grope about in obscurity or be required to guess at what are the facts and grounds of complainant, is an equally obvious requirement for if the facts are so stated that it cannot be told what they mean they had as well be omitted.”
A mere reading of the bill of complaint shows that the complainant in the lower court did not (in the words of *360Judge Griffith) set forth, “in an accurate and definite manner a complete narrative statement of all those material facts which are nceessary to constitute his cause of action”. In my opinion the bill is fatally defective and the demurrer in the lower -court was properly sustained.
Holmes, J., joins in this dissent.